          Case 1:20-cv-05122-LGS Document 15 Filed 09/21/20 Page 1 of 1




Tilton Beldner LLP                                                          www.tiltonbeldner.com
                                                                                      626 RXR Plaza
                                                                              Uniondale, NY 11556
                                                                         Direct Tel.: (516) 262-3602
                                                                                Fax: (516) 324-3170
                                                                        jbeldner@tiltonbeldner.com


                                                              September 18, 2020

Via ECF
                                     This application is untimely but nevertheless GRANTED. The parties'
Hon. Judge Lorna G. Schofield
U.S. District Judge                  deadline to file Cheeks materials is extended to October 5, 2020.
Thurgood Marshall Courthouse
40 Foley Square                      Dated: September 21, 2020
New York, NY 10007                          New York, New York

       Re:     Maldonado, et al v. Dougert MGMT Corp. 20-CV-5122 (LGS)

Dear Hon. Judge Schofield:
        This firm is co-counsel in our representation of Defendants in the above referenced matter,
and I write on behalf of all parties to respectfully request an extension of the deadline to submit a
settlement agreement and motion for court approval pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015). The parties have drafted settlement language and are in
the process of finalizing the agreement. However, despite our best efforts, the parties anticipate
difficulty in finalizing the agreement by the current deadline of September 21, 2020. The parties
respectfully request a two-week extension. If granted, the new deadline would be October 5, 2020.
This is the parties’ first request for an extension of the deadline set by the court. Should the court
grant this request, no future deadlines would be effected.
       Thank you for your time and consideration regarding this matter.



                                                      Very truly yours,


                                                       _______/S/___________
                                                       Joshua Beldner

CC:    VIA ECF
       Counsel for all parties
